EXECUTION COPY

October 31, 2011

Mr. Steven F. Tunney, Sr.

[—]

[—]

Dear Steve:

The Board of Directors (the “Board”) of MCG Capital Corporation (the
“Corporation”) appreciates your efforts and contributions as President and Chief
Executive Officer of the Corporation during the past five years. This letter
memorializes the terms of your termination of employment with the Corporation
and its affiliated companies. All capitalized but undefined terms used in this
letter shall have the meanings set forth in the employment agreement between you
and the Corporation, dated September 18, 2006, as amended effective December 31,
2008 (the “Employment Agreement”).

Acceptance of Resignation. This letter will serve as an acceptance of your
resignation as an officer and director of the Corporation and as an officer
and/or director of any of its affiliated entities, including any portfolio
companies and Solutions Capital G.P., LLC (the “GP”), effective as of the date
hereof (the “Separation Date”). Your resignation will be treated for purposes of
the Employment Agreement and, to the extent beneficial to you, your outstanding
equity-based awards, as a termination by the Corporation other than for Cause,
effective immediately, subject to the terms and conditions of this letter.

Separation Payments and Benefits. Subject to your signing and delivering to the
Corporation (no later than 30 days following the Separation Date) and not
revoking the release of claims attached hereto as Exhibit A (the “Release”) and
your continued compliance with the covenants set forth in Section 7 of the
Employment Agreement, you shall be entitled to the payments and benefits set
forth on the attached Schedule I. You hereby acknowledge that Schedule II
accurately reflects all outstanding restricted shares of common stock of the
Corporation (“Restricted Shares”) and cash long-term incentive awards (“LTIP
Awards”) held by you as of the Separation Date, and agree that any such awards
held by you as of the Separation Date shall be treated under their respective
terms (as set forth on Schedule II), subject to your timely execution and
non-revocation of the Release. Except as described in this letter, including
Schedules I and II hereto, you hereby acknowledge that you have no further
rights to any compensation or benefits under your Employment Agreement or any
incentive, equity or benefit plan, program or agreement of or with the
Corporation or any of its affiliated entities, including any portfolio companies
and the GP. The Release must be signed and delivered to the Corporation no later
than 30 days following the Separation Date. If you do not timely sign and
deliver the Release to the Corporation, or if you revoke the Release during the
statutory seven (7)-day revocation period, you shall forfeit any rights to the
amounts and benefits provided under this letter.



--------------------------------------------------------------------------------

Reimbursement of Legal Fees. On the Separation Date, the Corporation shall pay
directly on your behalf $15,000 to the attorney that you retained to advise you
in connection with the negotiation and execution of this letter.

Restrictive Covenants. You acknowledge and agree that both the Non-Competition
Period and the Applicable Period begin on the Separation Date and end 24 months
after the Separation Date, and that Section 7(d)(iii) of the Employment
Agreement does not apply in connection with your termination of employment
pursuant to this letter. The Corporation shall have the remedies provided under
Section 7(f) of the Employment Agreement available to it, in addition to its
right to cease to pay or provide the payments and benefits set forth in this
letter.

Miscellaneous. This letter and the attachments hereto constitute the entire
agreement between you and the Corporation regarding your rights upon termination
and supersede any earlier agreement, written or oral, with respect thereto. This
letter will be governed by and construed in accordance with the laws of the
State of Virginia without reference to the principles of conflict of law. You
waive any requirement that you receive notice of any Board meetings held or to
be held prior to your resignation. The terms of Section 7 (except for
Section 7(d)(iii)) and Section 9 of the Employment Agreement shall survive and
be enforceable by the parties pursuant to their terms and as if set forth
herein. In addition, any rights to indemnification under the Corporation’s
charter, bylaws and director’s and officer’s liability insurance policy (which
for the avoidance of doubt, apply with respect to your service to the
Corporation and its affiliated entities, including any portfolio companies and
the GP), shall survive your termination of service. The “Successors and Assigns”
provision of Section 8 of the Employment Agreement shall apply to this letter as
if set forth herein, with references to the “Company” referring to the
“Corporation,” to this “Agreement” referring to this “letter” and to the
“Executive” referring to “you.” You and the Corporation agree that any disputes
relating to any matters under the terms of this letter shall be resolved in
accordance with Sections 7(f) and 9 of the Employment Agreement, as applicable.



--------------------------------------------------------------------------------

EXECUTION COPY

 

To indicate your agreement with the foregoing, please sign and return this
letter, which will become a binding agreement on our receipt.

 

Very truly yours, MCG Capital Corporation By:  

/s/ Richard W. Neu

Name: Richard W. Neu Title: Chairman of the Board of Directors of MCG Capital
Corporation

 

Accepted and Agreed as of October 31, 2011:

/s/ Steven F. Tunney, Sr.

Steven F. Tunney, Sr.

[Signature Page to Steven F. Tunney Termination Letter, dated October 31, 2011]



--------------------------------------------------------------------------------

EXECUTION COPY

 

Schedule I

 

Employment

Agreement Section
Reference

  

Description of Payment

  

Amount of Payment

  

Payment Date(s)

5(c)(i)    (1) Unpaid Base Salary through the Separation Date, (2) unreimbursed
business expenses incurred through the Separation Date, and (3) accrued and
unused vacation pay through the Separation Date    $5,355.37, consisting of
$321.20 of unreimbursed business expenses incurred through the Separation Date
and $5,034.17 of accrued and unused vacation pay through the Separation Date.
(Base Salary through the Separation Date is being paid on October 31, 2011 as
part of the Corporation’s customary payroll.)    Payable within ten (10)
business days after the Release Effective Date (as defined below) 5(c)(ii)    A
payment equal to two times the sum of your Base Salary and Target Annual Bonus
   Aggregate amount of $2,244,600    $561,150 payable on the first business day
after the six (6)-month anniversary of the Separation Date (the “First Payment
Date”) and $1,683,450 to be paid in 18 equal monthly installments on the first
business day of each of the first 18 months immediately following the First
Payment Date 5(c)(iv)    Continuation Health Coverage until the earlier of (1)
24 months following the Separation Date and (2) the date you first (a) violate
any of the covenants set forth in Section 7 of the Employment Agreement or (b)
become eligible to participate in any other plan that provides medical, dental,
or hospitalization benefits       5(c)(e)    Compensation or benefits under
other Corporation plans, programs and practices    (1) your vested account
balance under the Corporation’s tax-qualified savings plan and (2) your vested
account balance under the Supplemental Non-Qualified Retirement Plan, as amended
(for reference, as of September 30, 2011, your vested account balance under the
Supplemental Non-Qualified Retirement Plan was $203,189.98)    In accordance
with the terms of the plans and any elections thereunder

For purposes hereof, the “Release Effective Date” shall occur on the eighth day
following the date on which you deliver a signed Release to the Corporation
without your having revoked such Release.



--------------------------------------------------------------------------------

EXECUTION COPY

 

Schedule II

Restricted Shares

 

Award and Grant Date

   # of Shares     

Treatment/Vesting Date

Restricted Stock Award under 2009 Long Term Incentive Program ($6 and $7
tranches)

     16,667       Vest on Release Effective Date

Restricted Stock Award granted April 30, 2008

     3,750       Vest on Release Effective Date

Restricted Stock Award granted March 1, 2011

     46,718       Vest on Release Effective Date

Minimum statutory withholding to be satisfied through net share settlement.

Cash LTIP

 

Award and Grant Date

   $ Amount     

Treatment/Payment Date

$6 Level LTIP grant (33.33% of grant scheduled to vest 11/2/2011)

   $ 77,000.00       Vest and paid on November 1, 2011

$7 Level LTIP grant (33.33% of grant scheduled to vest 2/29/2012)

   $ 77,333.33       Vest on Release Effective Date and paid within ten (10)
business days after Release Effective Date



--------------------------------------------------------------------------------

EXECUTION COPY

 

Exhibit A

For and in consideration of the payments and other benefits due to Steven F.
Tunney, Sr. (the “Executive”) pursuant to the termination letter dated as of
October 31, 2011, by and between MCG Capital Corporation (the “Corporation”) and
the Executive (the “Termination Letter”), and for other good and valuable
consideration, the Executive hereby agrees, for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Corporation or any of its divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, and, with respect to such entities,
their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, his employment
with the Corporation, its affiliates and subsidiaries, including any portfolio
companies and Solutions Capital G.P., LLC (collectively, with the Corporation,
the “Affiliated Entities”), the Executive’s separation from employment with the
Affiliated Entities, which the Executive now has or may have against the
Released Parties, whether known or unknown to the Executive, by reason of facts
which have occurred on or prior to the date that the Executive has signed this
Release. Such released claims include, without limitation, any and all claims
relating to the foregoing under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq. the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of the Executive’s employment with the Affiliated Entities, as well
as any and all such claims under state contract or tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with an attorney and any other advisors of the Executive’s
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. The Executive also understands that the Executive has a period
of seven days after signing this Release within which to revoke his agreement,
and that, except as provided otherwise in the section of the Termination Letter
entitled “Separation Payments and Benefits,” neither the Corporation nor any
other person is obligated to make any payments or provide any other benefits to
the Executive pursuant to the Termination Letter until no less than eight days
have passed since the Executive’s signing of this Release without the
Executive’s signature having been



--------------------------------------------------------------------------------

revoked. Finally, the Executive has not been forced or pressured in any manner
whatsoever to sign this Release, and the Executive agrees to all of its terms
voluntarily.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Corporation’s obligations to the Executive as set forth in the
Termination Letter; or (ii) rights to indemnification the Executive may have
under the Corporation’s bylaws or charter or as an insured under any director’s
and officer’s liability insurance policy now or previously in force.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, Executive has signed this Release on this 31st day of
October, 2011.

 

/s/ Steven F. Tunney, Sr.

Steven F. Tunney, Sr. Accepted and Agreed as of this 31st day of October, 2011:
MCG Capital Corporation By:  

/s/ Richard W. Neu

Name: Richard W. Neu Title: Chairman of the Board of Directors of MCG Capital
Corporation

[Signature Page to Steven F. Tunney, Sr. Release (Attached to Separation Letter,
dated October 31, 2011)]